DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

Applicant’s response to the Office Action dated 10/20/2021, and the amendment to claims and the specification filed on 01/07/2022 have been entered and made of record.

In light of Applicant’s amendment of the title of the invention, the objection of record of the specification has been withdrawn.

In light of Applicant’s amendment of Claim 2, the rejection of record of Claims 2-9 under 35 U.S.C. 112(b) has been withdrawn.

Status of Claims
Claims 1-13 are pending.  



Response to Arguments

Applicant’s arguments presented on page 9 of its reply, in light of the claim amendments, have been found persuasive; and therefore, the rejection of record with respect to claims under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been withdrawn.  Accordingly, Claims 1-13 are allowed.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662